DALIANIS and Duggan, JJ.,
dissenting. The court today overturns a legislative decision to allocate $110 million to programs that promote access *659to needed health care for underserved persons and, instead, creates a potential $110 million windfall for the doctors, hospitals and other health care providers insured by the New Hampshire Medical Malpractice Joint Underwriting Association (JUA). Although one of the stated purposes of the JUA is to “promote the public interest in ensuring that consumers of health care services have adequate access to needed care,” N.H. ADMIN. RULES, Ins 1701.01, and although the legislature has specifically found that this purpose “would be better served through a transfer of the excess surplus [in a certain JUA account] to the general fund,” Laws 2009,144:1, (the Act), the majority declines to defer to this legislative finding. Holding that only current policyholders with policies written on or after January 1, 1986 (policyholders) have a vested right in the surplus being used for their benefit, the majority concludes that the Act violates Part I, Article 23 of the State Constitution because it is a retrospective law that substantially impairs the policyholders’ contractual rights. We respectfully believe that in so doing the majority errs.
First, the majority concludes that the policyholders have a vested right that is beneficial; it is well-established under New Hampshire law, however, that a beneficial right is not a vested right entitled to constitutional protection. Because the policyholders lack vested rights either to the surplus or to its use for their benefit, their constitutional claims must fail.
Second, even if we agreed with the majority that the Act in some way impaired the policyholders’ insurance contracts, we believe that any impairment was insubstantial as a matter of law. The Act leaves intact the very purpose for which the policyholders entered into their contracts — to obtain otherwise difficult or impossible to obtain coverage for medical malpractice claims. Moreover, there is no evidence that transferring $110 million from the JUA will in any way jeopardize its solvency. An actuarial study shows that, even without the $110 million, the JUA has more than enough assets to cover future claims.
Third, the majority subjects the Act to an unnecessarily stringent standard of review. When, as in this case, the State is not a party to a contract, this court is required to defer to the legislature’s determination that a particular measure is reasonable and necessary to serve a legitimate public purpose. Instead, the majority makes its own de novo determination as to whether another alternative would have constituted a better solution to the problem at hand.
Fourth, this entire litigation may soon be moot and/or the petitioners may lack standing to bring it given the majority’s holding that only petitioners with current JUA policies may assert Contract Clause claims. The record does not reveal whether any of the petitioners have current JUA policies; thus, it is not clear whether any petitioner has standing to *660bring a Contract Clause claim. See University of Hawaii Prof Assembly v. Cayetano, 125 F. Supp. 2d 1237, 1240 (D. Haw. 2000). Moreover, to the extent that the “current” policies were issued after the Act became effective, we believe that the petitioners with such policies cannot have a vested right to the excess surplus. Policies issued after the Act’s effective date necessarily incorporate the Act’s provisions. As to petitioners with such policies, the Act applies prospectively, not retrospectively.
In sum, we believe the majority misapplies settled New Hampshire law, ignores critical evidence in the record, and creates a new, expanded role for judicial review of economic legislation.

I. Part I, Article 23


A. In General

Part I, Article 23 of the State Constitution provides that “[retrospective laws are highly injurious, oppressive, and unjust. No such laws, therefore, should be made, either for the decision of civil causes, or the punishment of offenses.” We have held that Part I, Article 23 contains two prohibitions: the making of retrospective laws and the impairment of contractual rights. See State v. Fournier, 158 N.H. 214, 218, 221 (2009). Although our case law has not always viewed them as such, see Opinion of the Justices {Furlough), 135 N.H. 625, 630 (1992), the prohibition against retrospective laws and the prohibition against legislation that impairs contractual rights are analytically distinct. We believe that the majority errs by combining its analysis of whether the Act is a retrospective law with its analysis of whether the Act unconstitutionally impairs contractual rights.
A retrospective law is one that “takes away or impairs vested rights, acquired under existing laws, or creates a new obligation, imposes a new duty, or attaches a new disability, in respect to transactions or considerations already past.” In re Grand Jury Subpoena (Issued July 10, 2006), 155 N.H. 557, 564 (2007) (quotation omitted). The other prohibition contained in Part I, Article 23 concerns impairment of contracts. This section of Part I, Article 23 “prohibits] the adoption of laws that would interfere with the contractual arrangements between private citizens.” Id. (quotation, brackets and ellipsis omitted). Our State Constitution affords more protection than the Federal Constitution with respect to retrospective laws, and the same protection as the Federal Constitution with respect to contract impairment. See Fournier, 158 N.H. at 221; Opinion of the Justices (Furlough), 135 N.H. at 630.
Whether a vested right is impaired determines whether the law at issue operates retrospectively. It is not dispositive, however, of whether the law *661unconstitutionally impairs contractual rights. As will be discussed in more detail below, a law does not unconstitutionally impair contractual rights unless the impairment is substantial, the State lacks a significant and legitimate public purpose for it, and the adjustment of the contracting parties’ rights and responsibilities is not based upon reasonable conditions and is not of a character appropriate to the public purpose justifying the law’s adoption. Energy Reserves Group v. Kansas Power & Light, 459 U.S. 400, 411-12 (1983). Accordingly, we will analyze the two prohibitions contained in Part I, Article 23 separately.

B. Retrospective Law

The majority concludes that the Act “constitutes a retrospective law,” but, in our view, does not fully analyze this issue. In testing legislation against Part I, Article 23, we conduct a two-part analysis to determine if it is unconstitutionally retrospective. Fournier, 158 N.H. at 218. First, we discern whether the legislature intended the law to apply retroactively. Id. “When the legislature is silent as to whether a statute should apply prospectively or retrospectively, our interpretation turns on whether the statute affects the parties’ substantive or procedural rights. There is a presumption of prospectivity when a statute affects substantive rights.” In re Estate of Sharek, 156 N.H. 28, 30 (2007) (quotation omitted). “Where the statute is remedial or procedural in nature, however, the presumption is reversed, and the statute is usually deemed to apply retroactively to those pending cases which on the effective date of the statute have not yet gone beyond the procedural stage to which the statute pertains.” Appeal of Wal-Mart Stores, 145 N.H. 635,638 (2000) (quotation omitted). “In the final analysis, however, the question of retrospective application rest[s] on a determination of fundamental fairness, because the underlying purpose of all legislation is to promote justice.” Id. (quotation and brackets omitted).
If we find that the statute applies retroactively, we then inquire whether such retroactive application is constitutionally permissible. Fournier, 158 N.H. at 218. This second inquiry concerns whether the legislation at issue impairs vested rights. See In re Estate of Sharek, 156 N.H. at 30. “Unless otherwise inhibited by either the State or Federal Constitutions, the Legislature may change existing laws, . . . statutory or common, at its pleasure, but in so doing, it may not deprive a person of a property right theretofore acquired under existing law.” Id. (quotation omitted). “Those rights are designated as vested rights, and to be vested, a right must be more than a mere expectation based on an anticipation of the continuance of existing law; it must have become a title, legal or equitable, to the present or future enforcement of a demand, or a legal exemption from the demand of another.” Id. (quotation omitted).
*662Rather than analyze the issue, the majority apparently assumes that the Act applies retroactively. Even if we were to agree, we believe that the policyholders have failed to establish that they have a vested right to any excess surplus. We believe that the pertinent regulations and insurance policies do not confer upon the policyholders a vested right either to the surplus itself or to its use for their benefit.
To determine the nature of the policyholders’ right to the surplus, we first set forth the pertinent regulatory language. NEW HAMPSHIRE ADMINISTRATIVE RULES, Ins 1703.07 governs the policies at issue in this case (those issued on or after January 1,1986). In light of the majority’s holding that only policyholders with current JUA policies may bring Contract Clause claims, for the purposes of our discussion, we will assume that the regulations currently in effect are incorporated into the policies at issue. To the extent that the majority suggests that the policyholders have a “vested” right in the law regulating their JUA contracts remaining unchanged, the majority is mistaken. “No person has a vested interest in any rule of law, entitling him to insist that it shall remain unchanged for his benefit.” Estabrook v. American Hoist & Derrick, Inc., 127 N.H. 162, 171 (1985) (quotation omitted), overruled on other grounds by Young v. Prevue Products, Inc., 130 N.H. 84, 88 (1987), and Thompson v. Forest, 136 N.H. 215, 219 (1992); New York Cent. R.R. Co. v. White, 243 U.S. 188, 198 (1917).
Rule 1703.07(c) provides: “If premiums written on [JUA] business exceed the amount necessary to pay losses and expenses, the board shall apply such excess to repay [insurer] members for assessments previously levied, in proportion to the amount paid by each [insurer] member.” See N.H. Admin. Rules, Ins 1702.01, 1703.01(b), (i). Rule 1703.07(d) provides:
If premiums . . . exceed the amount necessary to pay losses and expenses and to reimburse members for all assessments pursuant to Ins 1703.07(c), then with review and approval by the [Commissioner of the New Hampshire Insurance Department] as being consistent with the purposes of this chapter, the board shall authorize the application of such excess in one or both of the following ways:
(1) Against and to reduce future assessments of the [JUA]; or
(2) Distribute the excess to such health care providers covered by the [JUA] as is just and equitable.
We next set forth the policy language, which provides, in pertinent part: “The named insured shall participate in the earnings of the [JUA], to such extent and upon such conditions as shall be determined by the board of directors of the [JUA] in accordance with law and as made applicable to this policy . . . . ”
*663The plain meaning of the regulatory and policy language demonstrates that the policyholders have no vested, enforceable right to any surplus amount. Under the regulation, the policyholders have a right to the surplus itself only if: (1) the board declares an excess; (2) the board decides that it need not retain the funds against and to reduce future assessments against insurer members; (3) the board decides to distribute the excess to the policyholders under such terms as are “just and equitable”; and (4) the insurance commissioner approves this distribution “as being consistent with the [regulatory] purposes” of the JUA. N.H. ADMIN. RULES, Ins 1703.07(d). Only if these contingencies occur, would the policyholders have a claim to the surplus. A contingent interest is, by definition, not a vested right, and, therefore, is not constitutionally protected. See In the Matter of Goldman & Elliott, 151 N.H. 770, 774 (2005).
Similarly, under the terms of the policy the policyholders “shall” participate in the JUA’s earnings only “to such extent and upon such conditions as shall be determined” by the JUA’s board “in accordance with law.” The phrase “[t]he named insured shall participate” in the JUA’s earnings is modified by the phrase “to such extent and upon such conditions” as the board may determine. In this context, the use of the word “shall” does not transform the policyholders’ hopes for a future discretionary distribution into a “fixed, certain and absolute right” that the board must allow them to participate in the JUA’s earnings. Id.
At best, the regulatory and policy language together confer upon the policyholders mere expectancies based upon “the anticipated continuance of the present laws, the existence of a .. . surplus,” as well as the board’s exercise of its discretion, with the commissioner’s approval, to distribute the surplus to the policyholders. Butler Weldments v. Liberty Mut. Ins., 3 S.W.3d 654, 659 (Tex. Ct. App. 1999). Mere expectancies are not vested rights as a matter of law. In the Matter of Goldman & Elliott, 151 N.H. at 774; see 2 N. Singer & J.D. Shambie Singer, Sutherland Statutory CONSTRUCTION § 41.6, at 456-57 (2009) (“The mere expectation of a future benefit or contingent interest does not create a vested right.”).
Perhaps to avoid this result, the majority holds that the regulatory and policy language “taken together confers upon the policyholders a vested contractual right in the treatment of any excess surplus.” (Emphasis added.) The policyholders, the majority asserts, “have a vested right not necessarily in distribution of the funds, but in the treatment of the funds for their benefit.” The majority explains that “the policyholders’ vested rights are beneficial, rather than possessory. . . . [E]ither they benefit from the surplus by its reinvestment for application against future assessments; or they benefit from the surplus by receipt of a dividend.”
*664We first observe that whatever benefit the policyholders would receive from the JUA’s retention of the surplus is derivative. The “future assessments” to which the regulation refers are levied against insurers, not insureds. See N.H. ADMIN. RULES, Ins 1703.07, 1703.08, 1703.13. The primary beneficiaries of the JUA’s decision to retain any surplus are, therefore, the JUA’s member insurers, not the policyholders.
Additionally, we believe that the majority errs when it concludes that the policyholders’ so-called “beneficial interest” in the surplus is entitled to constitutional protection under Part I, Article 23. Part I, Article 23 protects only vested rights. See In re Estate of Sharek, 156 N.H. at 30. By definition, a beneficial interest is not a vested right as a matter of law. See Nordic Inn Condo. Owners’ Assoc. v. Ventullo, 151 N.H. 571, 575-76 (2004); cf. Dubois v. Smith, 135 N.H. 50, 59 (1991) (noting that “beneficiary interest is not a vested property right”). To be vested, a right “must become a title, legal or equitable,” and cannot be a “mere expecta[ncy].” In re Estate of Sharek, 156 N.H. at 30 (quotations omitted). A beneficial interest is only an expectancy and not legal title, and, therefore, is not a vested right. See Nordic Inn Condo. Owners’ Assoc., 151 N.H. at 575-76. Accordingly, a beneficial interest is not a vested right entitled to constitutional protection under Part I, Article 23. See In re Estate of Sharek, 156 N.H. at 31 (testator’s right to name a beneficiary is no more vested than beneficiary’s right to take under a will).
The majority concludes that the policyholders’ “beneficial” rights are “vested” merely because they are contractual. The majority further concludes, without citation, that the policyholders’ rights vested “upon issuance of their policies.” To the contrary, not all rights created by contract are “vested,” and, therefore, inviolable for the purposes of Part I, Article 23. See Hayes v. LeBlanc, 114 N.H. 141, 145 (1974) (Part I, Article 23’s prohibition against retrospective laws “was not intended to prevent the legislature from amending laws which regulate contracts in the public interest where such laws have proven inadequate to accomplish their task.”).
The United States Supreme Court “has long recognized that a statute does not violate the [Constitution] simply because it has the effect of restricting, or even barring altogether, the performance of duties created by contracts entered into prior to its enactment. If the law were otherwise, one would be able to obtain immunity from state regulation by making private contractual arrangements.” Exxon Corp. v. Eagerton, 462 U.S. 176, 190 (1983) (citation and quotation omitted); see East New York Bank v. Hahn, 326 U.S. 230, 232 (1945). As Justice Holmes put it: “One whose rights, such as they are, are subject to state restriction, cannot remove them from the power of the State by making a contract about them. The *665contract will carry with it the infirmity of the subject matter.” Hudson Water Co. v. McCarter, 209 U.S. 349, 357 (1908); see Exxon Corp., 462 U.S. at 190.
The majority relies upon Ohio State Life Insurance Co. v. Clark, 274 F.2d 771 (6th Cir.), cert. denied, 363 U.S. 828 (1960), and Alliance of American Insurers v. Chu, 571 N.E.2d 672 (N.Y. 1991), to support its contention that the policyholders’ beneficial interests are entitled to constitutional protection. Both cases are inapposite. In Chu, 571 N.E.2d at 678, the issue of whether the policyholders had vested rights was undisputed. The court stated that because it was “not disputed” that had the State failed to give the contributors payment or credits attributable to their contribution, they “could have asserted a legitimate claim of entitlement to the moneys, grounded in the statutory guarantee.” Chu, 571 N.E.2d at 678 (quotation and citation omitted).
Moreover, Chu is factually distinguishable from the instant case. In Chu, the relevant statutes mandated that income earned would be either returned to the contributors or credited toward their future contributions. Chu, 571 N.E.2d at 675. Here, whether the policyholders receive a distribution from the surplus is entirely at the discretion of the JUA’s board of directors. See Methodist Hosp. of Brooklyn v. State Ins. Fund, 476 N.E.2d 304, 309 (N.Y.), appeal dismissed, 474 U.S. 801 (1985).
Clark is also factually distinguishable. In that case, ownership of the surplus retained by a life insurance company, which primarily wrote policies on a mutual plan, but also wrote policies on a stock plan, was expressly granted to its policyholders. Clark, 274 F.2d at 773, 777. The company’s charter stated that the company’s surplus “shall belong to the holders of policies on the mutual plan and shall be apportioned and distributed on such equitable plan as the directors may provide.” Id. at 777. Neither the JUA’s governing regulations nor its insurance policies contain similarly unconditional language granting the policyholders ownership of the surplus.
The majority’s entire discussion of vested rights is premised upon its assumption that the JUA operates like a mutual insurance company. However, the JUA is not a mutual insurance company. “[A] mutual company is owned by the policyholders.” [1 Essentials of Insurance Law] New Appleman on Ins. L. Libr. Ed. (MB) § 1.08[4][c], at 1-83 (Oct. 2009) (emphasis omitted). It “is organized and operated for the benefit of its policyholders who are by virtue of their policies members of the company,” Methodist Hosp. of Brooklyn, 476 N.E.2d at 308, and is “managed by people elected by the policyholders.” Kelso & Irwin, P.A. v. State Ins. Fund, 997 P.2d 591, 596 (Idaho 2000). In a mutual insurance company:
*666Each member pays a premium in advance, usually in an amount slightly larger than what is necessary to cover that individual’s expected loss plus a fair share of administrative expenses. In lieu of paid-in capital to guarantee solvency, the mutual company relies on an accumulated surplus. Depending on the company’s losses and expenses and the amount of investment income earned on the reserves, the company may refund a portion of the premium to the policyholder at the end of the year in the form of a dividend. . . . Some mutuals . . . have the option to assess the members for sums (usually not exceeding the amount of the premium) necessary to cover unanticipated large losses.
New Appleman on Ins. L. Libr. Ed., supra § 1.08[4][c], at 1-83.
Unlike the policyholders of a mutual insurance company, the policyholders here are not members of the JUA and “have no vote or say in [its] administration.” Methodist Hosp. of Brooklyn, 476 N.E.2d at 308-09; see N.H. Admin. Rules, Ins 1702, 1703.04. The JUA is administered by a board whose members are appointed by the insurance commissioner, pursuant to regulations adopted by the commissioner. See N.H. Admin. RULES, Ins 1703.04(a) (board is comprised of seven voting members appointed by commissioner), 1703.04(p) (requiring JUA to invest premiums in certain manner), 1703.12 (providing that JUA “shall be subject to examination by the Commissioner” and requiring JUA to submit certain reports to same). Nor is there any evidence in the record that the policyholders paid slightly larger premiums so as to cover administrative expenses. While the JUA has some of the features of a mutual insurance carrier, there is no indication that the legislature intended it to be “owned” by its policyholders in the same way that a private mutual insurance company is owned by its policyholders. See Kelso & Irwin, P.A., 997 P.2d at 596.
The majority also places great weight on the fact that the insurance policies at issue describe themselves as “participating.” The majority observes “that participating policies in other contexts have in common a policyholder’s entitlement to share in the company’s excess surplus.” See, e.g., Gulf Life Ins. Co. v. United States, 35 Fed. Cl. 12, 13 (1996) (“[A] participating policy has a higher stated premium than the nonparticipating policy for the same insurance, but the policyholder expects to receive premium rebates in the form of policyholder dividends. These dividends are returned to policyholders based on the company’s experience or the discretion of its management.”), aff'd, 118 F.3d 1563 (Fed. Cir. 1997). The JUA policies, however, are not “participating” simply because they say they are. See Concord Hosp. v. N.H. Medical Malpractice Joint Underwriting *667Assoc., 137 N.H. 680, 683 (1993). Moreover, nothing in the record demonstrates that the policyholders have paid higher premiums than they would have paid for non-JUA insurance.
Because the policyholders have failed to establish a vested, constitutionally protected right either to the surplus itself or to its use for their benefit, the Act does not violate Part I, Article 23’s prohibition against retrospective laws. Having concluded that the Act is not an unconstitutional retrospective law, we next analyze whether it otherwise violates Part I, Article 23 because it substantially impairs the policyholders’ contractual rights.

B. Contract Impairment

“[T]he general purpose of the [Contract] Clause [is] clear: to encourage trade and credit by promoting confidence in the stability of contractual obligations. Nevertheless, a State continues to possess authority to safeguard the vital interests of its people. This principle of harmonizing the constitutional prohibition with the necessary residuum of state power has had progressive recognition in the decisions of [the United States Supreme] Court.” United States Trust Co. v. New Jersey, 431 U.S. 1, 15 (1977) (quotation, citation and ellipsis omitted). Accordingly, resolving a Contract Clause claim entails “reconciling] the strictures of the Contract Clause with the essential attributes of sovereign power, necessarily reserved by the States to safeguard the welfare of their citizens.” Id. at 21 (quotation and citation omitted). Although the language of the Federal and State Contract Clauses is “facially absolute, [their] prohibition^] must be accommodated to the inherent police power of the State.” Energy Reserves Group, 459 U.S. at 410. The Contract Clause’s prohibition “is not. . . the Draconian provision that its words might seem to imply,” Allied Structural Steel Co. v. Spannaus, 438 U.S. 234, 240 (1978), and “does not trump the police power of a state to protect the general welfare of its citizens, a power which is paramount to any rights under contracts between individuals.” Buffalo Teachers Federation v. Tobe, 464 F.3d 362, 367 (2d Cir. 2006) (quotation omitted), cert. denied, 550 U.S. 918 (2007).
We employ a three-step analysis when determining whether legislation constitutes an impairment of contract. See Fournier, 158 N.H. at 221. The first step is to analyze whether the law has operated as a substantial impairment of a contractual relationship. General Motors Corp. v. Romein, 503 U.S. 181, 186 (1992). If the impairment is minimal, then it does not rise to a constitutional violation and our inquiry is at an end. Allied Structural Steel Co., 438 U.S. at 244. If, however, we find substantial impairment, the next step is to determine whether “the State in justification, . . . [has] a significant and legitimate public purpose behind the regulation, such as the remedying of a broad and general social or economic problem.” Energy *668Reserves Group, 459 U.S. at 411-12 (citation omitted). The third step is to determine “whether the adjustment of the rights and responsibilities of contracting parties is based upon reasonable conditions and is of a character appropriate to the public purpose justifying the legislation’s adoption.” Id. at 412 (quotation and brackets omitted).

1. Substantial Impairment

We first examine whether the Act substantially impairs the policyholders’ contractual rights. “This inquiry has three components: whether there is a contractual relationship, whether a change in law impairs that contractual relationship, and whether the impairment is substantial.” Romein, 503 U.S. at 186; see Fournier, 158 N.H. at 221; Lower Village Hydroelectric Assocs. v. City of Claremont, 147 N.H. 73, 77 (2001).
The parties do not dispute the existence of a contract for professional liability insurance. Further, we assume, arguendo, that the majority correctly concludes that the Act impairs the contract. We disagree, however, that the policyholders have met their burden in proving that the impairment is substantial.
In the few opportunities we have had to consider whether a law substantially impairs a contract, we have examined: (1) the nature of the contract and the affected contractual terms; (2) the degree to which the parties reasonably relied upon those terms at the time they formed the contract; and (3) the practical effect the challenged law would have upon parties. See Lower Village Hydroelectric Assocs., 147 N.H. at 77; Opinion of the Justices (Furlough), 135 N.H. at 633-34; Smith Insurance, Inc. v. Grievance Committee, 120 N.H. 856, 863 (1980); accord Mobil Oil Corp. v. Rossi, 187 Cal. Rptr. 845, 850 (Ct. App. 1982) (“[Sjpecific factors which may be important in gauging the severity of impairment include the nature and significance of the right impaired,... whether the parties have relied on the preexisting contract right and the extent to which the statute violates the reasonable expectations of the parties; whether the law is temporary or indefinite in duration and whether the legislation is in a previously regulated area.” (citations omitted)). For example, in holding that a law mandating forced unpaid leave for state employees substantially impaired employment contracts, we stated: “The bill under consideration here impairs the very heart of an employment contract: the promise of certain work for certain income. Its impact would likely wreak havoc on the finances of many of the affected workers and can only be considered substantial.” Opinion of the Justices (Furlough), 135 N.H. at 634. Contrary to the policyholders’ assertions, the amount of money the Act seeks to *669transfer from the JUA to the general fund is not sufficient, by itself, to establish that impairment of the contract was substantial, and, accordingly, unconstitutional.
Although courts have not precisely defined what constitutes substantial impairment, see Coleman & Darden, The Constitutionality of Retroactive Franchise Laws, 21 FRANCHISE L.J. 13,14 (2001); Baltimore Tchrs. Un. v. Mayor, Etc., of Baltimore, 6 F.3d 1012, 1017 (4th Cir. 1993), cert. denied, 510 U.S. 1141 (1994), they agree that the impairment need not necessarily “[t]otal[ly] destr[oy] . . . contractual expectations” to be considered substantial. Energy Reserves Group, 459 U.S. at 411. “[S]tate regulation that restricts a party to gains it reasonably expected from the contract does not necessarily constitute a substantial impairment.” Id. Along similar lines, New Hampshire and other jurisdictions have held that an impairment is substantial when a statute affects the right to compensation in employment contracts or when it impairs a party’s right to terminate a contract pursuant to its terms. See, e.g., Equipment Mfrs. Institute v. Janklow, 300 F.3d 842, 855-56 (8th Cir. 2002); Baltimore Tchrs. Un., 6 F.3d at 1018; Fraternal Order of Police v. Prince George’s Cty., 645 F. Supp. 2d 492, 510 (D. Md. 2009) (“Certainly, in the employment context, no right is more central to the contract’s inducement than the right to compensation at the contractually specified level.” (quotation, ellipses, and brackets omitted)); Kendall-Jackson Winery, Ltd. v. Branson, 82 F. Supp. 2d 844, 873 (N.D. Ill. 2000); Opinion of the Justices (Furlough), 135 N.H. at 634; Grievance Committee, 120 N.H. at 863.
Courts have placed great weight upon the second consideration noted above: the degree to which the parties reasonably relied upon the impaired terms at the time they formed the contract, or put another way, their reasonable expectations. See, e.g., Houlton Citizens’ Coalition v. Town of Houlton, 175 F.3d 178, 190 (1st Cir. 1999) (“In order to weigh the substantiality of a contractual impairment, courts look long and hard at the reasonable expectations of the parties.”); Sal Tinnerello & Sons, Inc. v. Town of Stonington, 141 F.3d 46, 53 (2d Cir.) (“[T]he primary consideration in determining whether the impairment is substantial is the extent to which reasonable expectations under the contract have been disrupted.”), cert. denied, 525 U.S. 923 (1998); Fraternal Order of Police, 645 F. Supp. 2d at 510 (“[W]here the right abridged was one that induced the parties to contract in the first place, a court can assume the impairment to be substantial.” (quotation omitted)).
The majority acknowledges that evidence of a party’s reliance upon the impaired contractual term is relevant in determining whether the impairment is substantial. It conducts no analysis, however, to determine whether, and to what degree, the policyholders may have relied upon the participat*670ing provision of the policy in contracting with the JUA for professional liability insurance. Instead, the majority simply quotes the trial court’s ruling that “[t]he JUA has offered an assessable and participating policy approved by the Commissioner since its inception with no hint in the record that anyone had ever intended otherwise.” It then concludes that, because the State does not “contest this ruling,” or “contend that any factual dispute exists,” or “assert on appeal that the policyholders did not rely upon the participating nature of the policiesf,] . . . whether any particular policyholders relied upon the participating nature of the policies is not relevant to our analysis.”
Perhaps the reason that the majority avoids this issue is that, in this case, the policyholders do not even attempt to argue that they relied upon the impaired provision when contracting with the JUA for professional liability insurance. Indeed, their own statement runs contrary to establishing reliance. The affidavit of Thomas Buchanan, Chief Executive Officer of policyholder Derry Medical Center, submitted with the policyholders’ opposition to the respondents’ summary judgment motion, concedes that “Derry Medical was constrained to do business with [the JUA], not because of the prospect of a return of surplus, but because the commercial carriers were not interested in selling coverage to our practice due to the greater risk they perceived in insuring a larger primary care provider with typical claims history.” In other words, when contracting for insurance, the policyholders had no choice but to contract with the JUA, and were not in a bargaining position to choose a plan based upon any features other than liability coverage, including whether the plan contained the opportunity for surplus distribution.
Moreover, proving reliance upon a term affected by a change in law necessarily requires that the facts arising under the contract term and its impairment were foreseeable. Assuming, arguendo, the foreseeability of a surplus, it would not be reasonably foreseeable that any surplus would be distributed given that the disposition of surplus is subject to approval by the commissioner, see N.H. ADMIN. Rules, Ins 1703.07(d), the JUA’s last request for distribution was denied in 2001, and no distributions have been requested since. Indeed, in the thirty-four years since the JUA was created, distributions to policyholders have only been made twice, in 1999 and 2000.
Even if we were to find that the policyholders relied upon the impaired provision, any reliance would be unreasonable because the JUA is part of a highly-regulated industry and is a creature of state regulation. Whether reliance is reasonable is greatly influenced by “whether the industry the complaining party has entered has been regulated in the past.” Energy Reserves Group, 459 U.S. at 411. This is because “[w]hen regulation already *671exists, it is foreseeable that changes in the law may alter contractual obligations,” thereby making it unreasonable to expect that the law would remain unchanged. Kittery Retail Ventures v. Town of Kittery, 856 A.2d 1183, 1195 (Me. 2004), cert. denied, 544 U.S. 906 (2005). “Of great, and we are inclined to say controlling, importance in the determination of whether a law violates the contracts clause is the foreseeability of the law when the original contract was made.” Chrysler Corp. v. Kolosso Auto Sales, Inc., 148 F.3d 892, 894-95 (7th Cir. 1998), cert. denied, 525 U.S. 1177 (1999). This is because “what was foreseeable then will have been taken into account in the negotiations over the terms of the contract.” Id.
It is well-established that “insurance has long been a heavily regulated industry.” Jost, Health Insurance Exchanges: Legal Issues, 37 J. L. MED. & ETHICS 53, 56 (2009); see Brown, Constitutional Limits on State Insurance Regulation, 29 TORT & INS. L.J. 651, 652 (1994); Mercado-Boneta v. Admin, del Fondo de Compensacion, 125 F.3d 9, 13-14 (1st Cir. 1997). In New Hampshire specifically, the JUA was established in 1975 by the insurance commissioner, pursuant to his authority under RSA 404-C:l (2006) “to provide such insurance coverage for any risks in this state which are equitably entitled to but otherwise unable to obtain such coverage.” It is a State-created entity, and its operations are controlled by regulations promulgated by the insurance commissioner. All this is to say that, not only is the JUA part of the highly-regulated insurance industry, it is a creature of state regulation itself and would not exist but for the regulation that created it. Thus, in light of the State’s pervasive and longstanding regulation, the legislative act at issue here was by no means unforeseeable. Accordingly, to the extent that the policyholders argue that they relied upon the law relevant to the disposition of the JUA’s funds, beyond those that are necessary to cover their claims, any such reliance is, without question, unreasonable. Accord Veix v. Sixth Ward Assn., 310 U.S. 32, 38 (1940) (When a party “purchase[s] into an enterprise already regulated in the particular to which he now objects, he purchase^] subject to further legislation upon the same topic.”); Blue Cross/Blue Shield of Rhode Island v. Rhode Island Dept. of Bus. Reg., No. 04-5769, 2005 WL 1530449, at *7-8 (R.I. Super. June 23, 2005) (finding no substantial impairment even though statute at issue “totally deprive[d] [non-profit corporation’s] Directors of all compensation” in part because the non-profit was “a creature of special legislation in an industry that is extensively regulated”).
The majority concedes that a history of regulation in the industry is one factor courts consider in determining whether impairment is substantial and that insurance is, in fact, a heavily-regulated industry. It fails, however, to apply this factor in determining whether the insurance industry’s history *672of regulation has any impact on the reasonableness of the policyholders’ purported reliance on the impaired contract term. Instead, it concludes only that “[t]he simple fact that insurance is a heavily regulated industry does not preclude a conclusion that the Act substantially impairs the policyholders’ vested contract rights to share in the JUA earnings.”
In reading the majority’s analysis, one might conclude that the Contract Clause mandates that contracts between parties be governed by the statutes and regulations in effect at their formation unless the legislature expressly reserves the authority to change the applicable law. Such a conclusion is contradicted by well-settled precedent. See Bowen v. Agencies Opposed to Soc. Sec. Entrap., 477 U.S. 41, 52 (1986) (noting that the State does not “waive[] the right to exercise one of its sovereign powers” if it fails to “expressly reserveQ the right to exercise that power. . . . [Sovereign power, even when unexercised, is an enduring presence that governs all contracts[,]... and will remain intact unless surrendered in unmistakable terms.” (quotations and citations omitted)); see also Hayes, 114 N.H. at 145.
The majority’s reliance upon paragraph eight in the JUA policies is particularly misplaced. Paragraph 8 provides:
Notice to any agent or knowledge possessed by any agent or by any other person shall not effect a waiver or a change in any part of this policy . .. ; nor shall the terms of this policy be waived or changed, except by endorsement issued to form a part of this policy, signed by a duly authorized representative of the company.
This paragraph defines the responsibilities of the JUA and its insured; it has no bearing whatsoever upon the commissioner’s regulatory authority or the power of the legislature to amend laws regulating contracts. See Hayes, 114 N.H. at 145.
We observe also that, relevant to the third consideration — the practical effect the challenged law would have upon parties — the record reflects that removing $110 million from the fund would have no practical effect upon the ability of the JUA to cover future policyholder claims. While the majority suggests that the surplus could be required to protect the JUA from insolvency, stating that “it is not clear that the $110 million in fact represents excess surplus,” this proposition is squarely contradicted by the record. As the majority acknowledges, the record shows that the Department contracted with an independent actuarial consulting firm that produced a detailed report estimating the JUA’s risk-based capital levels for 2009 through 2013. Risk-based capital is a method developed by the National Association of Insurance Commissioners to measure the amount of capital that an insurance company needs to support its overall business operations. To develop a range of risk-based capital levels for the years *6732009 through 2013, the actuarial firm modeled four different scenarios reflecting different levels of anticipated JUA premium volume. The premium volume assumptions ranged from the JUA continuing to grow modestly, with five percent annual growth, to it having to expand its writings significantly because one or more carriers departed from the New Hampshire market. With the premium assumptions and other assumptions in place, the firm created a financial projection model that calculated expected financial results. Based upon this report, the Department determined that even after the $110 million is transferred to the general fund over a three-year period, the JUA will remain as well-capitalized as private insurers writing medical malpractice insurance in New Hampshire, at a risk-based capital level more than three times that of the industry minimum.
Moreover, given that the majority holds that only current policyholders have rights at stake, the solvency issue is not whether the JUA will be solvent in three years or later, as the majority appears to state, but whether the JUA will become insolvent during the term of the current policyholders’ contracts. The record submitted on appeal reveals that these contracts lasted for only one year, and may have expired while this litigation was pending. Given the limited period during which the policyholders have any rights, the majority’s concern regarding potential insolvency appears to be ephemeral.
We note that the impairment of contract in this case is unlike that at issue in Lower Village Hydroelectric Associates. That case concerned the retroactive repeal of a statute that had permitted qualifying businesses to negotiate payment-in-lieu-of-taxes (PILOT) agreements with the cities and towns in which they were located. Lower Village Hydroelectric Assocs., 147 N.H. at 74. The purpose of the statute was to encourage the propagation of local small power production and cogeneration facilities. Id. Pursuant to the statute, Lower Village Hydroelectric Associates, L.P. (LVHA) negotiated a PILOT agreement with Claremont under which it would pay 2.5% of gross revenues from 1997 to 2004 and 5% of gross revenues from 2005 to 2011. Id. Before the agreement was finalized and before the first payment had been tendered by LVHA, the statute permitting the PILOT agreements was repealed with a retroactive effective date. Id. The city, believing it was not bound by its agreement, assessed LVHA’s facility $46,338.24 in ad valorem taxes, instead of $6,570.61, the amount that would have been due under the PILOT agreement. Id. at 75. Finding that there was a binding contract in effect, we held that the repeal of the statute was a retrospective law in violation of Part I, Article 23 of the New Hampshire Constitution. Id. at *67475-77. Specifically, we stated that the law “nullified the PILOT agreement,” and that, accordingly, “there can be no question that the contract. .. was substantially impaired.” Id. at 77.
The retrospective law at issue in Lower Village Hydroelectric Associates totally destroyed LVHA’s contractual expectations. LVHA contracted for a particular PILOT for a period of fourteen future tax years, presumably relying upon that reduced tax burden as it structured its business. Id. at 74-75, 77. The repeal of the law permitting the contract abridged a right “that induced the parties to contract in the first place,” and, accordingly, we correctly “assume[d] the impairment to be substantial.” Fraternal Order of Police, 645 F. Supp. 2d at 510 (quotation omitted). Consistent with our holding in Opinion of the Justices {Furlough), where we also found substantial impairment, the repeal of the statute “impair[ed] the very heart” of LVHA’s contract and “[i]ts impact would [have] likely wreak[ed] havoc on [LVHA’s] finances.” Opinion of the Justices {Furlough), 135 N.H. at 634.
By contrast, there is no indication in the record that the right to a distribution of surplus induced the policyholders to contract for professional liability insurance with the JUA. The “very heart” of the contract at issue in this case is financial protection from professional liability in the amount contracted for, and there is nothing in the record indicating that transfer of the surplus to the general fund would affect the policyholders’ finances, let alone “wreak havoc” on them. Id. The transfer of the surplus simply “restricts [the policyholders] to gains [they] reasonably expected from the contract,” and, accordingly, there is no substantial impairment. Energy Reserves Group, 459 U.S. at 411.

2. Legitimate Public Purpose

Because there is no substantial impairment, there is no constitutional violation, and we could here end our inquiry. See Allied Structural Steel, 438 U.S. at 244. However, even if we were to assume that the impairment is substantial, consideration of the remaining steps in the three-step analysis would still lead us to conclude that there is no constitutional violation.
The second step is to determine whether the State has established a legitimate public purpose for the Act. “The requirement of a legitimate public purpose guarantees that the State is exercising its police power, rather than providing a benefit to special interests.” Energy Reserves Group, 459 U.S. at 412. The majority concedes, as it must, that the purpose of the Act, which is to support programs that promote access to needed health care for underserved persons, is a “legitimate and important goal.” We agree. An additional legitimate public purpose is to eliminate a potential *675unforeseen windfall to the JUA’s insureds. See id. (observing that “[o]ne legitimate state interest is the elimination of unforeseen windfall profits”).

3. Whether Legislation is Reasonable and Necessary

Finally, we determine whether the legislation is reasonable and necessary to achieve the legislature’s legitimate public purpose. “Unless the State itself is a contracting party, as is customary in reviewing economic and social regulation, courts properly defer to legislative judgment as to the necessity and reasonableness of a particular measure.” Id. at 412-13 (quotation, citation, brackets and ellipsis omitted); see Opinion of the Justices (Furlough), 135 N.H. at 634-35. “If the state is a party to the contract, such deference is inappropriate, and the court may inquire whether a less drastic alteration of contract rights could achieve the same purpose and whether the law is reasonable in light of changed circumstances.” Nieves v. Hess Oil Virgin Islands Corp., 819 F.2d 1237, 1243 (3d Cir.), cert. denied, 484 U.S. 963 (1987); see United States Trust Co., 431 U.S. at 25-26, 30-32.
In this case, because the State is not a party to the agreements between the JUA and the policyholders, we must defer to the legislature’s judgment that the Act is reasonable and necessary to achieve its legitimate public purpose. See Lower Village Hydroelectric Assocs., 147 N.H. at 78. Contrary to the majority’s assertions, this does not mean that we give the legislature “complete deference,” but rather that we examine whether the adjustment of contract rights is reasonable and appropriate to the public purpose underlying the Act. See Keystone Bituminous Coal Assn. v. Debenedictis, 480 U.S. 470, 505 (1987) (holding that “the finding of a significant and legitimate public purpose is not, by itself, enough to justify the impairment of contractual obligations”; rather, the court “must also satisfy itself that the legislature’s adjustment of the rights and responsibilities of contracting parties is based upon reasonable conditions and is of a character appropriate to the public purpose justifying the legislation’s adoption” (quotations and brackets omitted)).
In analyzing the reasonableness of the legislation, courts have focused upon such as factors as whether: (1) the law meets an emergency need; (2) the law was enacted to protect a basic societal interest, rather than a favored group; (3) the law is appropriately tailored to the targeted emergency; (4) whether the imposed conditions are reasonable; and (5) whether the law is limited to the duration of the emergency. See Home Bldg. & L. Assn. v. Blaisdell, 290 U.S. 398, 444-47 (1934); Ken Moorhead Oil Co., Inc. v. Federated Mut. Ins., 476 S.E.2d 481, 488-89 (S.C. 1996); Kimball v. N.H. Bd. of Accountancy, 118 N.H. 567, 570 (1978). An emergency need not exist, however, before a state may enact a law that *676impairs a private contract. See Energy Reserves Group, 459 U.S. at 412 (observing that, to be legitimate, “the public purpose need not be addressed to an emergency or temporary situation”); Allied Structural Steel, 438 U.S. at 249 n.24.
In our opinion, the Act easily survives scrutiny under this deferential standard. The Act was passed to protect a basic societal interest — affordable healthcare for underserved populations. “The protection of public health ... serves broad societal interests, not merely some ‘favored’ special interest group.” Ken Moorhead Oil, 476 S.E.2d at 489.
In our view, the Act is a reasonable decision by the legislature that it can better meet this need by transferring funds to programs that provide such access instead of retaining them in the JUA’s coffers. The legislature has determined that the funds held by the JUA in its account “are significantly in excess of the amount reasonably required to support its obligations as determined by the insurance commissioner.” Laws 2009, 144:1. This determination is supported by evidence in the record, which includes an actuarial study that shows that the transfer will not jeopardize the JUA’s solvency. The legislature has further determined that “the purpose of promoting access to needed health care would be better served through a transfer of the excess surplus... to the general fund,” than by retaining the funds in the JUA’s account. Id. As the majority concedes, “the Act expediently accomplishes the legislature’s stated purpose.”
Additionally, in our view, the State’s adjustment of the policyholders’ contractual rights (to the extent that any has occurred) to allow for the transfer of funds from the JUA to the general fund to support programs that provide access to healthcare serves this public purpose. Particularly given the actuarial study showing that transfer of the funds would in no way jeopardize the JUA’s solvency, we believe that the State has reasonably adjusted the policyholders’ contractual rights. Accordingly, we conclude that the impairment of the policyholders’ contractual rights, to the extent that any has occurred, is amply justified by the public purposes served by the Act, and also that the legislature has reasonably adjusted the contract rights at issue. See Keystone Bituminous Coal Assn., 480 U.S. at 505.
Although “[c]ourts are required to defer to the legislature’s judgment concerning the necessity and reasonableness of economic and social legislation,” the majority declines to do so. Nieves, 819 F.2d at 1249 (emphasis added). The majority contends that substantial judicial deference is unwarranted because the Act transfers money from the JUA to the general fund. But see Mercado-Boneta, 125 F.3d at 16 n.8 (noting, “even where public contracts are at issue, some deference is due a legislature”); Local Div. 589, Etc. v. Comm. of Mass., 666 F.2d 618, 642 (1st Cir. 1981) (even where public contracts are involved, courts are not required to *677“reexamine de novo all the factors underlying the legislation and to make a totally independent determination” regarding the necessity and reasonableness of the law), cert. denied, 457 U.S. 1117 (1982); but cf. United States Trust Co., 431 U.S. at 25 (holding, “[t]he Contract Clause is not an absolute bar to subsequent modification of a State’s own financial obligations”). This transfer to the general fund, the majority reasons, is not “broad-based social or economic regulation directed to meet a societal need,” but a sign that the State’s self-interest is at stake, thus, justifying reviewing the Act under a heightened standard.
In our view, the majority’s reasoning is flawed in several respects. First, we fail to see how an act designed to support programs that promote public access to health care is not “broad-based social or economic regulation directed to meet a societal need.” The legislature’s justification for the Act, to support health care programs for underserved populations, serves public interests. It stands “in stark contrast to the narrowly focused, private interest-oriented law” that the United States Supreme Court struck down in Allied Structural Steel, 438 U.S. at 248-49. Mercado-Boneta, 125 F.3d at 15. The law at issue in Allied Structural Steel applied only to certain private employers with voluntary private pension plans and only when such employers closed their Minnesota offices or terminated their pension plans. Allied Structural Steel, 438 U.S. at 248. As such, the law had an “extremely narrow focus” and was not enacted “to protect a broad societal interest rather than a narrow class.” Id. at 248, 249. By contrast, here, the State “was not legislating on behalf of private interests when it enacted [the Act], and sought only to protect the legitimate interests of the public” in having affordable health care. Mercado-Boneta, 125 F.3d at 15.
The majority concludes that the Act is not broad-based social or economic regulatory legislation because of its “funding scheme,” which the majority describes as “singularly targeting] for transfer to the State’s general fund discrete funds generated by premiums paid by a discrete class of private parties.” Regardless of its funding mechanism, the Act constitutes broad-based social or economic legislation because it was enacted “to protect a broad societal interest rather than a narrow class.” Allied Structural Steel, 438 U.S. at 249.
Moreover, the record refutes the majority’s assertion that the funds were “generated by premiums paid by a discrete class of private parties.” According to the deputy commissioner of the insurance department, while the excess surplus has resulted, in part, from the accumulation of premiums, it has also resulted from the accumulation of “investment income free of taxes and assessments paid by private insurers.” The JUA is exempt from federal income tax and New Hampshire premium tax. It is also exempt from and has never paid the New Hampshire business profits tax, *678business enterprise tax, and the interest and dividends tax. It is also exempt from assessments levied upon private insurers that fund the insurance department.
Second, we believe that the majority construes the term “self-interest” too broadly. Under the majority’s construction of the term, “virtually every state statute that impairs a purely private contract would be subject to heightened scrutiny.” Ken Moorhead Oil Co., 476 S.E.2d at 488. “Presumably, every state statute is intended to serve [the State’s] self-interest; otherwise the General [Court] would not enact the legislation in the first place.” Id. The self-interest to which the United States Supreme Court has referred “is the state’s interest as a party to a contract, rather than to its interests as a sovereign seeking to further important public policies.” Id.; see Keystone Bituminous Coal Assn., 480 U.S. at 505 (United States Supreme Court “has repeatedly held that unless the State is itself a contracting party, courts should properly defer” to the legislature’s judgment (quotation omitted)); Peick v. Pension Ben. Guar. Corp., 724 F.2d 1247, 1270 (7th Cir. 1983) (holding that there is “no merit” to the argument that heightened scrutiny applies to legislative impairment of private contracts; such scrutiny applies only when the State is a contracting party), cert. denied, 467 U.S. 1259 (1984); Lower Village Hydroelectric Assocs., 147 N.H. at 78 (judicial deference required unless State is contracting party). When, as in this case, “the state has in fact altered none of its own financial obligations,” then the legislature’s assessment of whether the legislation is reasonable and necessary “deserves significant deference because the state is essentially acting not according to its economic interests, but pursuant to its police powers.” Mercado-Boneta, 125 F.3d at 16 (emphasis added).
We disagree with the majority’s conclusion that the Act “inures to the State’s financial benefit.” Unlike the majority, we give credence to the fact that the Act specifically earmarks the transferred funds to support programs that provide underserved populations with access to needed healthcare. Under such a scheme, “it [is] the public welfare, not the [State’s] bank account, that [stands] to [gain].” Id. Contrary to the majority’s implication, there is no evidence in the record that the legislature enacted the Act because of “an ill-motive of political expediency or unjustified welching.” Buffalo Teachers, 464 F.3d at 373.
Third, even if a heightened standard of review were justified in this case, we disagree with the majority’s application of this standard. “[L]ess deference does not imply no deference.” Id. at 370. Even when the State’s purported self-interest is at stake, courts are not required “to reexamine all of the factors underlying the legislation at issue and to make a de novo determination whether another alternative would have constituted a better statutory solution to a given problem.” Id.; see Local Div. 589 Etc., 666 F.2d *679at 642. “Nor is the heightened scrutiny to be applied as exacting as that commonly understood as strict scrutiny.” Buffalo Teachers, 464 F.3d at 371.
Finally, today’s decision leaves a number of unresolved issues, including:
• What now becomes of the $110 million surplus?
• If it is to be distributed “to such health care providers covered by the [JUA],” does that include both current and past policyholders, even if, as the majority holds, only “current policyholders” have viable Contract Clause claims?
• Once the policyholders’ policies expire, does their supposed vested right to the $110 million surplus also expire? If so, does this mean that, as the majority suggests, if new legislation were passed that became effective upon issuance of the policyholders’ new policies, the legislature could require the JUA to transfer the $110 million surplus without violating the policyholders’ constitutional rights?
• What effect will this decision have on the JUA’s exemption from both State and Federal taxes?
• If it is distributed to policyholders, what impact will this have on the private medical malpractice insurance market in New Hampshire?

III. Part I, Article 12

Our determination that the policyholders lack vested rights to the surplus itself or to its use for their benefit is dispositive of their claim that the Act constitutes a “taking.” The New Hampshire Constitution provides that “no part of a man’s property shall be taken from him . .. without his own consent.” N.H. CONST, pt. I, art. 12. In the absence of a vested property right, no taking for purposes of Part I, Article 12 of the State Constitution has occurred. See Adams v. Bradshaw, 135 N.H. 7, 14 (1991), cert. denied, 503 U.S. 960 (1992). Accordingly, because the policyholders lack vested rights, the Act does not operate as a “taking” for the purposes of Part I, Article 12.

TV. Conclusion

We believe that the majority’s conclusion that the Act violates Part I, Article 23 of the State Constitution is erroneous as a matter of law. We also believe that by failing to defer to the legislature’s judgment that the Act is *680a reasonable and necessary measure to further an indisputably legitimate public purpose, the majority encroaches upon legislative decision-making.
“If there is one rule that is now ingrained in the doctrine of judicial review of legislative enactments it is this: that an act of the Legislature is presumed to be constitutional and may be struck down only when it is proven to be unconstitutional beyond a reasonable doubt.” Chu, 571 N.E.2d at 690 (Hancock, J., dissenting); see N.H. Assoc. of Counties v. State of N.H., 158 N.H. 284, 288 (2009). “Particularly since the Supreme Court’s abandonment of the Lochner era concept of economic due process as a justification for striking down regulatory legislation, courts have been mindful of this rule in recognition of the basic principle that under the doctrine of separation of powers, it is to their elected representatives, not to the members of the judiciary that the citizens have delegated the power to make the law.” Chu, 571 N.E.2d at 690 (Hancock, J., dissenting) (citation omitted); see Appeal of Bosselait, 180 N.H. 604, 613 (1988) (observing, “legislation merely regulating economic benefits and burdens ... is reviewable under the rational basis criterion when challenged... under the due process clause”), cert. denied, 488 U.S. 1011 (1989); Petition of Kilton, 156 N.H. 632, 645 (2007) (noting, “[mjatters of public policy are reserved for the legislature”). The majority’s opinion is contrary to the rule that “[t]he wisdom, effectiveness, and economic desirability of a statute is not for us to decide.” Grievance Committee, 120 N.H. at 863. We, therefore, cannot join it, and respectfully dissent.